Case: 4:19-cr-00494-SO Doc #: 13 Filed: 08/20/19 1of1. PagelD #: 27

United States District Court
Northern District of Ohio

Non-Appeal Transcript Order

To Be Completed by Ordering Party

 

 

 

 

 

 

 

 

 

Court Reporter Mary Uphold Judicial Officer Magistrate Judge Limbert
Requested by: J. Gerald Ingram Phone 330-758-2308

Case Name United States of America v. Justin Olsen

Case Number 4:19 MJ 6156 Date(s) of Proceedings 08/16/2019

Today's Date 08/20/2019 Requested Completion Date | 99/03/2019

 

 

 

 

Financial arrangements must be made with the court reporter before transcript is prepared. If the method of

 

payment is authorized under CJA, submit the AUTH-24 j in the OHND CJA \eVoucher System

Email Address jgerald_ingram@ yahoo.com

 

 

 

 

 

Signature of Ord ering Party

 

Maximum Rafe Per Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transcript Type Original veach party e Copy |
Ordinary: A transcript to be delivered within thirty (30) days after $3.65 $0.90 $0.60
receipt of order. ‘ . ‘
14-Day Transcript: A transcript to be delivered within fourteen (14) vl $4.25 $0.90 $0.60
days after receipt of an order. ‘ , ‘
Expedited/7-Day Transcript: A transcript to be delivered
within seven (7) days after receipt of order. B85 50.90 $0.60
3-Day Transcript: A transcript to be delivered within three (3) days $5.45 $1.05 $0.75
after receipt of order. : ‘ °
Daily: A transcript to be delivered prior to the normal opening hour of the
Clerk's Office on the calendar day following receipt of the order, regardless of $6.05 $1.20 $0.90
whether or not that calendar day is a weekend or holiday.
Hourly: A transcript of proceedings to be delivered within $7.25 $1.20 $0.90

two (2) hours from receipt of the order.

 

 

 

 

 

 

 

 

 

 

 

Realtime Unedited Transcript: A draft unedited transcript
produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following
receipt of the order.

 

[| $3.05
One feed, $3.05
per page; two to
four feeds, $2.10
per page; five or
more feeds,
$1.50 pet page.

 

 

 

Local Civil Rule 80. 1/Criminal Rule 37.20 of the Northern District of Ohio requires transcript requests to be addressed to the court
reporter who took the proceeding and filed with the Clerk of Court, Please electronically file the form and the appropriate court
reporter and court staff will receive notification of the filing.

 

 
